Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are presented in the case.

Priority
	Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2017-0026706 filed in Korea on 02/28/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements submitted on 07/19/2021 and 11/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities: 
Claim 5, line 4 recites the phrase “area in which an window” which should be “area in which a window”
Claim 13, line 4 recites the phrase “area in which an window” which should be “area in which a window”
For the informalities above and wherever else they may occur appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20140075377 A1 hereinafter Kang) in view of Hunt et al.  (US 20110113363 A1 hereinafter Hunt).

	As to independent claim 1, Kang teaches a portable communication device comprising: [mobile ¶10] a touchscreen display; [touchscreen ¶23-¶24 "a touchscreen configured to display a window screen having a layout"]
memory to store a plurality of applications including a first application and a second application, the first application capable of resizing of a first window corresponding to the first application, and [resizable window ¶126]
the second application incapable of resizing of a second window corresponding to the second application; [mobile environment only app applications support mobile (no resize) or desktop environment (for resizing) ¶90 "applications may be classified into the ones supporting the mobile window environment and the ones supporting desktop window environment"]
a communication circuit configured to accommodate a cable to establish a communication connection with an external display device; and [Fig. 1-2 illustrates HDMI cable with device connected to external display 200 ¶97]
a processor operatively coupled with the touchscreen display, memory, and the communication circuit; [processor mobile with touchscreen Fig. 1 170,150 ¶23-¶24 "a touchscreen configured to display a window screen having a layout"]
wherein the memory stores instructions that, when executed, cause the processor to: [¶24]
based at least in part on a determination that the communication connection is established between the portable communication device and the external display device using the communication circuit and the cable, generate a graphical user interface (GUI) including a first icon corresponding to a first application and a second icon corresponding to a second application; [Fig. 4 illustrates interface between portable and external with gui of icons ¶86, ¶122 " selecting one of the desktop shortcut icons 250 displayed on the external display device 200"]
display the GUI via the external display device using the communication circuit and the cable; [Fig. 5 illustrates GUI on external display ¶123]
in response to a first input with respect to the first icon displayed via the external display device, modify the GUI to include a resizable window corresponding to the first application and having a resize menu to adjust a size of the resizable window, and display the modified GUI including the resizable window via the external display device using the communication circuit and the cable such that the resizable window including the resize menu is displayed in the modified GUI; and [opens application with resize menu (maximize etc.) Fig. 5 555 on external display ¶123 " status bar 550 may include window size adjustment buttons 555 such as minimization, maximization, and close buttons."]
Kang does not specifically teach in response to a second input with respect to the second icon displayed via the external display device, modify the GUI to include a non-resizable window corresponding to the second application and not having a resize menu to adjust a size of the non-resizable window, and display the modified GUI including the non-resizable window via the external display device using the communication circuit and the cable such that the non-resizable window is displayed in the modified GUI.
However, Hunt teaches in response to a second input with respect to the second icon displayed via the external display device, modify the GUI to include a non-resizable window corresponding to the second application and not having a resize menu to adjust a size of the non-resizable window, and display the modified GUI including the non-resizable window via the external display device using the communication circuit and the cable such that the non-resizable window is displayed in the modified GUI. [Fig. 4-5 illustrates icons 420,470 which opens applications and some having a full-screen icon and other do not (425) ¶33 " FIG. 5. Full screen icon 425 may be applicable for some of the windows, such as a multimedia application displayed in one of the windows"], [locked/fixed modes and applications with no full screen ¶33, ¶37]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the volume controls disclosed by Kang by incorporating the in response to a second input with respect to the second icon displayed via the external display device, modify the GUI to include a non-resizable window corresponding to the second application and not having a resize menu to adjust a size of the non-resizable window, and display the modified GUI including the non-resizable window via the external display device using the communication circuit and the cable such that the non-resizable window is displayed in the modified GUI disclosed by Hunt because both techniques address the same field of controlling sound devices and by incorporating Hunt into Kang enables less experienced user to operate interfaces with ease for executing desired programs [Hunt ¶5]

As to dependent claim 2, the rejection of claim 1 is incorporated. Kang and Hunt further teach wherein the second input is received while the resizable window is displayed in the modified GUI via the external display device, and wherein the instructions cause the processor to: perform the modifying of the GUI to include the non-resizable window such that the non-resizable window is displayed concurrently with the resizable window in the modified GUI via the external display device. [Hunt Fig. 4 illustrates a mix of applications and some with full screen resize options ¶33 "425 may be applicable for some of the windows"]

As to dependent claim 3, the rejection of claim 2 is incorporated. Kang and Hunt further teach wherein the instructions cause the processor to: perform the modifying of the GUI to include the non-resizable window such that the resize menu to adjust the size of the non-resizable window is not displayed in the modified GUI via the external display device.  [Hunt Fig. 4 illustrates a mix of applications and some with full screen resize options ¶33 "425 may be applicable for some of the windows"]

As to dependent claim 4, the rejection of claim 3 is incorporated. Kang and Hunt further teach wherein the instructions cause the processor to: perform the generating of the GUI such that a first area of the GUI includes a first set of icons including the first icon and the second icon, and a second area of the GUI includes a second set of icons corresponding to one or more applications; and [Kang Fig. 4 illustrates mobile icons and desktop icons ¶121]
perform the modifying of the GUI to include the non-resizable window such that the non-resizable window is displayed in the first area, and not in the second area, of the modified GUI via the external display device. [Hunt gui can have a fixed non adjustable area and adjustable area with  Fig. 4-5 ¶39, ¶44]

As to dependent claim 5, the rejection of claim 4 is incorporated. Kang and Hunt further teach wherein the first area is an area in which one or more windows are displayed as an outcome of execution of a corresponding application of a plurality of applications including the first application and the second application, and the second area is an area in which an window is not displayed when the corresponding application is executed. [Kang external area can be for the execution while mobile area app not shown ¶16,¶26 Fig. 19B ]

As to dependent claim 6, the rejection of claim 1 is incorporated. Kang and Hunt further teach wherein the instructions cause the processor to: display, via the touchscreen display, another GUI different from the GUI while the GUI or the modified GUI is displayed via the external display device. [Kang Fig. 19C illustrates another gui on mobile vs external ¶194]

As to dependent claim 7, the rejection of claim 1 is incorporated. Kang and Hunt further teach wherein the instructions cause the processor to: perform the modifying of the GUI based at least in part on a determination that the first application or the second application is capable of resizing of a corresponding one of the first window and the second window. [Kang applications support mobile or desktop environment (for resizing) ¶90 "applications may be classified into the ones supporting the mobile window environment and the ones supporting desktop window environment"]

As to dependent claim 8, the rejection of claim 1 is incorporated. Kang and Hunt further teach wherein the instructions cause the processor to: receive a third input with respect to the resize menu; and [Kang enlarge window option input ¶126] in response to the third input, display the modified GUI as the size of the resizable window is adjusted, via the external display device using the communication circuit such that the resizable window has the adjusted size in the modified GUI displayed via the external display device.[Kang enlarges window on external ¶126-127]

As to independent claim 9, Kang teaches a portable communication device comprising: [mobile ¶10] a touchscreen display; [touchscreen ¶23-¶24 "a touchscreen configured to display a window screen having a layout"]
memory to store a plurality of applications including a first application and a second application, the first application capable of resizing of a first window corresponding to the first application, and [resizable window ¶126]
the second application incapable of resizing of a second window corresponding to the second application; [mobile environment only app applications support mobile (no resize) or desktop environment (for resizing) ¶90 "applications may be classified into the ones supporting the mobile window environment and the ones supporting desktop window environment"]
a communication circuit configured to accommodate a cable to establish a communication connection with an external display device; and [Fig. 1-2 illustrates HDMI cable with device connected to external display 200 ¶97]
a processor operatively coupled with the touchscreen display, memory, and the communication circuit; [processor mobile with touchscreen Fig. 1 170,150 ¶23-¶24 "a touchscreen configured to display a window screen having a layout"]
wherein the memory stores instructions that, when executed, cause the processor to: [¶24]
based at least in part on a determination that the communication connection is established between the portable communication device and the external display device using the communication circuit and the cable, generate a graphical user interface (GUI) including a first icon corresponding to a first application and a second icon corresponding to a second application; [Fig. 4 illustrates interface between portable and external with gui of icons ¶86, ¶122 " selecting one of the desktop shortcut icons 250 displayed on the external display device 200"]
display the GUI via the external display device using the communication circuit and the cable; [Fig. 5 illustrates GUI on external display ¶123]
in response to a first input with respect to the first icon displayed via the external display device, modify the GUI to include a resizable window corresponding to the first application and having a resize menu to adjust a size of the resizable window, and display the modified GUI including the resizable window via the external display device using the communication circuit and the cable such that the resizable window including the resize menu is displayed in the modified GUI; and [opens application with resize menu (maximize etc.) Fig. 5 555 on external display ¶123 " status bar 550 may include window size adjustment buttons 555 such as minimization, maximization, and close buttons."]
Kang does not specifically teach in response to a second input with respect to the second icon displayed via the external display device, modify the GUI to include a non-resizable window corresponding to the second application and not having a resize menu to adjust a size of the non-resizable window, and display the modified GUI including the non-resizable window via the external display device using the communication circuit and the cable such that the non-resizable window is displayed in the modified GUI.
However, Hunt teaches in response to a second input with respect to the second icon displayed via the external display device, modify the GUI to include a non-resizable window corresponding to the second application and not having a resize menu to adjust a size of the non-resizable window, and display the modified GUI including the non-resizable window via the external display device using the communication circuit and the cable such that the non-resizable window is displayed in the modified GUI. [Fig. 4-5 illustrates icons 420,470 which opens applications and some having a full-screen icon and other do not (425) ¶33 " FIG. 5. Full screen icon 425 may be applicable for some of the windows, such as a multimedia application displayed in one of the windows"], [locked/fixed modes and applications with no full screen ¶33, ¶37]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the volume controls disclosed by Kang by incorporating the in response to a second input with respect to the second icon displayed via the external display device, modify the GUI to include a non-resizable window corresponding to the second application and not having a resize menu to adjust a size of the non-resizable window, and display the modified GUI including the non-resizable window via the external display device using the communication circuit and the cable such that the non-resizable window is displayed in the modified GUI disclosed by Hunt because both techniques address the same field of controlling sound devices and by incorporating Hunt into Kang enables less experienced user to operate interfaces with ease for executing desired programs [Hunt ¶5]

As to dependent claim 10, the rejection of claim 9 is incorporated. Kang and Hunt further teach wherein the second input is received while the resizable window is displayed in the modified GUI via the external display device, and wherein the instructions cause the processor to: perform the modifying of the GUI to include the non-resizable window such that the non-resizable window is displayed concurrently with the resizable window in the modified GUI via the external display device. [Hunt Fig. 4 illustrates a mix of applications and some with full screen resize options ¶33 "425 may be applicable for some of the windows"]

As to dependent claim 11, the rejection of claim 10 is incorporated. Kang and Hunt further teach wherein the instructions cause the processor to: perform the modifying of the GUI to include the non-resizable window such that the resize menu to adjust the size of the non-resizable window is not displayed in the modified GUI via the external display device.  [Hunt Fig. 4 illustrates a mix of applications and some with full screen resize options ¶33 "425 may be applicable for some of the windows"]

As to dependent claim 12, the rejection of claim 11 is incorporated. Kang and Hunt further teach wherein the instructions cause the processor to: perform the generating of the GUI such that a first area of the GUI includes a first set of icons including the first icon and the second icon, and a second area of the GUI includes a second set of icons corresponding to one or more applications; and [Kang Fig. 4 illustrates mobile icons and desktop icons ¶121]
perform the modifying of the GUI to include the non-resizable window such that the non-resizable window is displayed in the first area, and not in the second area, of the modified GUI via the external display device. [Hunt gui can have a fixed non adjustable area and adjustable area with  Fig. 4-5 ¶39, ¶44]

As to dependent claim 13, the rejection of claim 12 is incorporated. Kang and Hunt further teach wherein the first area is an area in which one or more windows are displayed as an outcome of execution of a corresponding application of a plurality of applications including the first application and the second application, and the second area is an area in which an window is not displayed when the corresponding application is executed. [Kang external area can be for the execution while mobile area app not shown ¶16,¶26 Fig. 19B ]

As to dependent claim 14, the rejection of claim 9 is incorporated. Kang and Hunt further teach wherein the instructions cause the processor to: display, via the touchscreen display, another GUI different from the GUI while the GUI or the modified GUI is displayed via the external display device. [Kang Fig. 19C illustrates another gui on mobile vs external ¶194]

As to dependent claim 15, the rejection of claim 9 is incorporated. Kang and Hunt further teach wherein the instructions cause the processor to: perform the modifying of the GUI based at least in part on a determination that the first application or the second application is capable of resizing of a corresponding one of the first window and the second window. [Kang applications support mobile or desktop environment (for resizing) ¶90 "applications may be classified into the ones supporting the mobile window environment and the ones supporting desktop window environment"]

As to dependent claim 16, the rejection of claim 9 is incorporated. Kang and Hunt further teach wherein the instructions cause the processor to: receive a third input with respect to the resize menu; and [Kang enlarge window option input ¶126] in response to the third input, display the modified GUI as the size of the resizable window is adjusted, via the external display device using the communication circuit such that the resizable window has the adjusted size in the modified GUI displayed via the external display device.[Kang enlarges window on external ¶126-127]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Goldberg (US 20140016037 A1) teaches a video interface allowing apps to appear in fixed size windows or resizable windows (see ¶27)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143